DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,6-10,13-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg (patent application publication No. 2011/0153707) in view of  Clemons (patent application publication No. 2017/0004089).
Ginzburg  taught the invention substantially as claimed including (as to claim 1)  A processor comprising: decode circuitry(128) to decode an instruction having fields for an opcode  (e.g., see fig. 1 and paragraph 027)[note the portion of the instruction used in the decoding to determine the operations to be performed provides the opcode] and a memory address(e.g.,. see paragraphs 0028-0029)[note in paragraph 0028 Ginsburg taught the instruction includes SRC1,SRC2, SRC3 and DEST in paragraph 0029 Ginzburg taught that in some implementations any or all of SRC1,SRC2, SRC3, and DEST define memory location in the addressable memory space]; and execution circuitry(136,712) to execute the decoded instruction to set a tile configuration for the processor to utilize tiles in matrix operations(e.g., see paragraphs 0031-0032)[note the vload and vgather instructions each set the configuration for the processor to utilize for execution of tile operations  differently] wherein a tile a set of 2-dimensional registers(e.g., see fig. 3)[the storing of data to be accessed as adjacent rows of columns in the register(s) provides the 2-dimensional register].

 	Ginzburg did not expressly detail that the configuration was based on a description retrieved from the memory address. Clemons taught this limitation (e.g., see figs. 4A,4B, 4C paragraphs 0051,0053 and 0060 and 0067-0070).[note the configuration data in the patch table is stored in patch memory and accessed for configuring tile(s)  for performing image operations]. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ginzburg and Clemons. 0 Both references were directed toward providing instructions for processing array data in a data processor.  One of ordinary skill in the art would have been motivated to incorporate the Clemons teachings of accessing the configuration data from memory for configuring the array operations. This would  at least to provide increased space for storing a more complete description of the configuration of the tiles to enable the a more flexible configuration of tiles of differing sizes and locations. This provide description which could be loaded in memory when needed for access to change configuration for processing. This would increase the number of applications for which the system could be used and reduce the time for configuring the system especially when the configuration was to be changed multiple times during processing.  

	Due to the similarities between claims 1 and 8 and 15; claims 8 and 15 are rejected for the same reasons as claim 1 above.

As to claims 2,9,16 Ginzburg and Clemons taught  The processor of claim 1, Clemons taught  wherein the configuration comprises a palette identifier (image ID or the two-dimensional index in paragraph 0060) and details regarding a number of rows and columns per tile of the palette (patch width ,patch height in patch 424 shown in fable 1 in paragraph 0068).

As to claims 3,10,17 Ginzburg and Clemons taught  The processor of claim 1,Clemons  wherein the palette identifier is an index into a palette table defining a number of bytes per tile and bytes per row of the tile (column step field or row step field)(e.g., see paragraph 0069).
As to claims 6,13,20 Ginzberg and Clemons taught  The processor of claim 1, but did not expressly detail wherein the execution circuitry to general a fault upon a value of a number of rows for a tile being zero and a number of columns for the row being non-zero. However on of ordinary skill would have recognized that when the number of rows was zero and a number of columns was non-zero the configuration of the tile was in error and undefined. The Examiner takes official notice that is was well known in the art to implement a fault when the  data for processing was undefined (e.g., divide by zero) as the result of processing would be undefined. Therefore one of ordinary skill would have been motivated to cause the execution circuit of Ginzberg and Clemons to provide a general fault when the number of rows was zero and the number of columns was non-zero.  This would prevent the system from attempting operate on erroneous data either causing the system to stall or run an infinite loop and/or produce undefined/erroneous result. 

As to claims 7,14 Ginzberg and Clemons taught  The processor of claim 1, but did not expressly detail wherein the description is 64 bytes in size. Clemons taught   an embodiment where description was in a table  where the table was 256bit (i.e.,  32 bytes)  and   other structures for representing the patch were contemplated (e.g., see paragraphs 0076-0068). In an implementation of the table of Clemons it would have been necessary to select a size of the description. This would have been situation specific decision. One of ordinary skill would have been motivated to select the size of the description depending on at least the amount of data needed to perform the processing and/or the size image or size of the memory.  Therefore the use of 64 bytes for the description would have been within the level of skill of one of ordinary
skill in the art in view of the Clemons teachings of a description in a table. Also  64 bytes  would have been used when the image was either larger or more complex or included more patches than the example embodiment.  

Claim(s) 4-5,11,12,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg and Clemons  as applied to claim 1 above, and further in view of Leather (patent No. 7,061,495).

As to claim 4,11,18.Ginzburg and Clemons taught  The processor of claim 1, but did not expressly detail wherein the configuration is stored in a single packed data register. Leather however taught this limitation (e.g., see col. 6, line 34-43).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ginzburg and Leather. Both references were directed to the problems of processing tile organized data in a data processor.  One of ordinary skill in the art would have been motivated to incorporate the Leather teachings of storing the configuration in a single separate packed register for each tile at least to facilitate quick configuration of the tiles of the array especially when the tiles were to be reconfigured repeatedly for processing algorithms that used different configurations. This would increase throughput. 

As to claim 5,12,19 Ginzburg and Clemons taught The processor of claim 1, Leather taught wherein the configuration is stored in a plurality of packed data registers, one packed data register per configured tile (e.g., see col. 6, lines 34-43).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to  www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.11,080,048 in view of Ginzberg (patent application publication No. 2011/0153707). Although the claims at issue are not identical, they are not patentably distinct from each other because the side by side showing of representative claims of the instant application and the patent show that both are directed to common subject matter.
Instant application (SN 17,360,562)
Patent No. 11,080,048
1. A processor comprising: decode circuitry to decode an instruction having fields for an opcode and a memory address; and execution
 circuitry to 
execute the decoded instruction to set a tile configuration for the processor to utilize tiles in matrix operations based on a description retrieved from the memory address, wherein a tile a set of 2-dimensional registers.
1. A processor comprising: decode circuitry to decode an instruction having fields for an opcode and a memory address, the opcode to indicate execution circuitry is to load a tile configuration stored at the memory address, the tile configuration information to at least specify a first and a second dimension for a two-dimensional data structure tile; and execution circuitry to execute the decoded instruction to load the tile configuration for the processor to utilize tiles in matrix operations.

Also the claims of the patent 11,080,048 does not specify two dimensional registers.  Ginzberg however taught  a tile a set of 2-dimensional registers(e.g., see fig. 3)[note the storing of data to be access as adjacent rows of columns in the register(s) provides the 2-dimensional register. One of ordinary skill would have motivated to use the Ginzberg two dimensional registers in the invention of the claims of patent 11,080,048 at least to reduce the amount of addressing operations necessary for access to the matrix data for processing. This would reduce access time and improve throughput.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eyole-Monono (patent application publication No. 2015/0227367) disclosed.data processing sytem for performing segmented operations (e.g., see abstract).
Agarwal (patent No. 5,513,366) disclosed system for dynamically reconfiguraing a register file in a vector processor (e.g., see abstract).
Keithley (patent No. 8,941,884) disclosed system for dynamically generating a stochastic threshold table (e.g,. see abstract).
Yadavalli (patent application publication No. 2017/0337156) disclosed computing machine architecture for matrix and array processing (e.g., see abstract).
Nair (patent application publication No. 2004/0111587) disclosed system for matrix data processing (e.g., see abstract and figs. 4,5,6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/           Primary Examiner, Art Unit 2183